          Case 3:15-cr-00967-JLS Document 47 Filed 09/18/20 PageID.250 Page 1 of 1




 1
 2
 3
 4
 5
 6
                             IN THE UNITED STATES DISTRICT COURT
 7
                         FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 8
                                                  ) Case No: 15CR967-JLS
 9   United State of America,                     )
                                                  ) ORDER TERMINATING
10                        Plaintiff,              ) SUPERVISED RELEASE
                                                  )
11   v.
                                                  )
12                                                )
     TODD DALE MALAKI,
                                                  )
13                        Defendant.              )
                                                  )
14
                                                  )
15
16        Having considered Defendant’s unopposed Motion to Terminate Supervised Release and good
17   cause appearing, IT IS HEREBY ORDERED that Defendant’s term of supervised release is
18   terminated.
19        IT IS SO ORDERED.
20   Dated: September 18, 2020
21
22
23
24
25
26
27
28


     ________________________________________________________________________________________________
